DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the partitioning line" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Japanese reference(JP 2009074385A).
Japanese reference teaches in figure 2 an apparatus comprising a hub(5) to which a rotational shaft is coupled, a shroud(3f) spaced apart from the hub and having a suction port(9) formed at a center thereof, through which air is drawn, and a plurality of blades(7) disposed between the hub and the shroud and coupled to the hub and the shroud, wherein the blades include a wave(noting distinct portions LE1, intermediate portion LE3, and LE2 in figure 2) formed in a direction from the shroud toward the hub and formed with ridges and valleys, and having a predetermined cycle.  Examiner notes the preamble limitation “a humidification and air cleaning apparatus”  is not given patentable weight with regards to the current anticipatory rejection, wherein structural limitations to humidification and air cleaning are not provided in the body of the claim. 
	Japanese reference further teaches wherein when a line that extends in a longitudinal direction of the plurality of blades and connects a leading edge and a trailing edge is defined as a span, the ridges and the valleys are formed along the span.  

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Japanese reference(JP 2009074385A).
	Japanese reference teaches an apparatus comprising a hub(5) to which a rotational shaft is coupled, a shroud(3f) spaced apart from the hub and having a suction port formed at a center, through which air is drawn, and a plurality of blades(7) having a first end coupled to the hub and a second end coupled to the shroud, wherein the plurality of blades have a wave(noting distinct portions LE1, intermediate portion LE3, and LE2 in figure 2) formed with ridges and valleys disposed between the ridges, the ridges and the valleys being formed in a region adjacent to the shroud.  Examiner notes 
	Japanese reference further teaches wherein the ridges protrude toward a constant pressure sure of the plurality of blades, and the valleys protrude toward a suction surface of the plurality of blades.  Japanese reference further teaches wherein when a line that connects a longitudinal direction of the plurality of blades and connects a leading edge and a trailing edge as defined as a span, the ridges and the valleys are formed along the span.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Sun et al(10330104) taken together with Japanese reference(2009074385A).
	Sun et al in figure 12 teaches an air cleaning apparatus comprising a hub(24a) to which a rotational shaft is coupled, a shroud(24c) spaced apart from the hub and having a suction port formed at a center thereof, through which air is drawn, and a plurality of blades(24b) disposed between the hub and the shroud and coupled to the hub and the shroud.  Sun et al is silent as to wherein the plurality of blades include a wave formed in a direction from the shroud toward the hub and formed with ridges and valleys, and 
	Sun et al taken together with Japanese reference further teaches wherein when a line that extends in a longitudinal direction of the plurality of blades and connects a leading edge and a trailing edge is defined as a span, the ridges and the valleys are formed along the span.  
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al(10330104) taken together with Japanese reference(2009074385A).
	Sun et al in figure 12 teaches an air cleaning apparatus comprising a hub(24a) to which a rotational shaft is coupled, a shroud(24c) spaced apart from the hub and having a suction port formed at a center, through which air is drawn, and a plurality of blades(24b) having a first end coupled to the hub and a second end coupled to the shroud.  Sun et al is silent as to wherein the plurality of blades having a wave formed 
	Sun et al taken together with Japanese reference further teaches wherein the ridges protrude toward a constant pressure sure of the plurality of blades, and the valleys protrude toward a suction surface of the plurality of blades.  Sun et al taken together with Japanese reference further teaches wherein when a line that connects a longitudinal direction of the plurality of blades and connects a leading edge and a trailing edge as defined as a span, the ridges and the valleys are formed along the span.  

Allowable Subject Matter


Claims 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 21 recites “ a humidification and air cleaning apparatus, comprising: a hub to which a rotational shaft is coupled;  a shroud spaced apart from the hub and having a suction port formed at a center thereof, through which air is drawn; and a plurality of blades disposed between the hub and the shroud and coupled to the hub and the shroud, the plurality of blades comprising: a first blade coupled to the hub and the shroud and having a trailing edge and a second blade coupled to the hub and the shroud, wherein a wave is formed on the first blade in a direction from the shroud toward the hub, the wave having ridges and valleys and a predetermined cycle”.  
Japanese reference teaches in figure 2 an apparatus comprising a hub(5) to which a rotational shaft is coupled, a shroud(3f) spaced apart from the hub and having a suction port(9) formed at a center thereof, through which air is drawn, and a plurality of blades(7) disposed between the hub and the shroud and coupled to the hub and the shroud, wherein the blades include a wave(noting distinct portions LE1, intermediate 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
January 6, 2022